Citation Nr: 1125439	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Bartow Regional Medical Center on October 4, 2009.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lakeland Regional Medical Center from October 4, 2009, to October 11, 2009.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 decisions of a Department of Veterans Affairs (VA) Medical Center that denied the Veteran's claims of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Bartow Regional Medical Center on October 4, 2009, and unauthorized medical expenses incurred at Lakeland Regional Medical Center from October 4, 2009, to October 11, 2009.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The Veteran received treatment for non-ST segment elevation acute myocardial infarction, acute congestive heart failure, anemia, acute hyperglycemia, and non-insulin dependent diabetes mellitus at Bartow Regional Medical Center on October 4, 2009.

3.  The evidence shows that the Veteran and provider did not submit a claim for payment or reimbursement for treatment at Bartow Regional Medical Center within 90 days after termination of medical care.

4.  The Veteran underwent treatment for non-acute ST elevation myocardial infarction, severe dilated cardiomyopathy with ejection fraction of 19 percent, chronic atrial fibrillation, chronic ulcers on the lower extremity, and lipoma at Lakeland Regional Medical Center from October 4, 2009, to October 11, 2009.

5.  VA payment or reimbursement of the costs of the care at Lakeland Regional Medical Center from October 4, 2009, to October 11, 2009, was not authorized.  

6.  The medical expenses incurred at Lakeland Regional Medical Center on October 4, 2009, were incurred as a result of medical emergency and because a VA or other government facility was not feasibly available.  

7.  After October 4, 2009, VA facilities were feasibly available for treatment.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Bartow Regional Medical Center on October 4, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161, 17.1004 (2010). 

2.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Lakeland Regional Medical Center on October 4, 2009, have been met; however, the criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Lakeland Regional Medical Center from October 5, 2009, to October 11, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161, 17.1004 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  However, the evidence shows that the Veteran is not service-connected for any disability.  Therefore, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010).  To be eligible for reimbursement under that authority the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2010).

Medical Expenses Incurred at Bartow Regional Medical Center on October 4, 2009

The Veteran filed his claim for medical reimbursement for treatment at Bartow Regional Medical Center in January 2010.  However, the regulation, 38 C.F.R. § 17.1004(d), is clear that the beginning of the 90 days commences with, as applicable here, the date that the Veteran was discharged from the facility that furnished the emergency treatment, which in this case was October 4, 2009; or, the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  As to that second matter, there is no indication in the record that the Veteran took any steps to obtain payment or reimbursement for the treatment from a third party that would provide any extension of the date for filing a timely claim.  The record does not contain any claim for payment or reimbursement for the unauthorized medical care that was received within 90 days of October 4, 2009.

Accordingly, in this case the 90 day time period commenced on October 4, 2009, and the initial claim was not received until January 11, 2010, which is more than 90 days thereafter.  Thus, the claim was not filed in a timely manner, and the claim must be denied. 

The Veteran contends that he provided his information to Bartow Regional Medical Center on November 5, 2009, and that the hospital mailed out a claim for medical reimbursement on his behalf on November 14, 2009.  However, the evidence does not show that VA received the claim for medical reimbursement until January 11, 2010.  While the Board empathizes with the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of those services cannot be granted.  The Board lacks authority to award medical care benefits except as authorized by statute and regulations.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the Veteran's claim is without legal merit, and the appeal must be denied.  The provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Those provisions also do not have effect on claims made under 38 U.S.C. Chapter 17.  38 C.F.R. § 5103A (West 2002 & Supp. 2010).  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Medical Expenses Incurred at Lakeland Regional Medical Center From October 4, 2009, to October 11, 2009

The Veteran alleges that he should be reimbursed for care from the Lakeland Regional Medical Center from October 4, 2009, to October 11, 2009, on the grounds that his medical condition was emergent and no VA or other government facility was feasibly available during his period of treatment.  The Veteran maintains that he was found to have elevated troponins and an altered state of mind while at Bartow Regional Medical Center (Bartow).  He reports that he needed an urgent cardiac catheterization and was transferred to Lakeland Regional Medical Center (Lakeland) for continuity of care by the cardiologist who had treated his cardiac condition the previous week.  The Veteran does not have any health insurance.  

Medical reports dated on October 4, 2009, from Bartow Regional Medical Center and Lakeland Regional Medical Center show that the Veteran was stopped by law enforcement because he was driving erratically.  Law enforcement found him to be very confused, as he was adamant that Obama was not the president and did not know the correct month or year.  His sugar level was found to be over 400, and he was brought to Bartow's emergency department by ambulance with a chief complaints of shortness of breath and altered mental status.  He was found to be intermittently confused and was a poor historian.  The Veteran was noted to have a history of cardiac problems.  The treating physician at Bartow found that the Veteran had elevated troponins and needed an urgent interventional cardiac catheterization that day despite his lack of chest pain for the past four days and the fact that he was not in any acute distress.  The physician made the decision to have the Veteran transferred to the cardiologist at Lakeland who had treated the Veteran one week previously so that the Veteran would have continuity of care.  The Veteran was discharged from Bartow with non-ST segment elevation acute myocardial infarction, acute congestive heart failure, anemia, acute hyperglycemia, and non-insulin dependent diabetes mellitus.  He arrived at Lakeland on a stretcher transferred by the same EMS crew that had taken him to Bartow.  The initial diagnostic impression was acute myocardial infarction and electrolyte abnormality and confusion.  The Veteran underwent a cardiac catheterization late in the afternoon on October 4, 2009.

An October 5, 2009, physician's order from Lakeland indicates that the Veteran was under electrolyte replacement, which was considered non-critical care.  

In an October 11, 2009, discharge medical report from Lakeland, the physician stated that the cardiac catheterization had revealed no acute coronary stenosis.  The physician found that the Veteran's symptoms were more likely secondary to his severe dilated cardiomyopathy.  The Veteran was also noted to have been evaluated for a suprapubic mass, which showed only lipoma that did not require surgical intervention.  He completed seven days of IV antibiotics, to which he responded well.  The Veteran's discharge diagnoses were non-acute ST elevation myocardial infarction, severe dilated cardiomyopathy with ejection fraction of 19 percent, chronic atrial fibrillation, chronic ulcers on the lower extremity, and lipoma.  

The evidence also shows that the Lakeland Regional Medical Center was located 12 miles from Bartow Regional Medical Center while the Tampa VA medical center was located about approximately 45 miles from Bartow Regional Medical Center.  

The Board finds that an emergent medical situation, as understood by a prudent lay person, existed when the Veteran was transferred from Bartow Regional Medical Center to a cardiologist at Lakeland Regional Medical Center.  Although he did not experience any chest pain, there is significant documentation afterwards to conclude the Veteran's condition was believed to be of an emergent nature and needed immediate medical attention.  The Veteran was found to have shortness of breath, elevated troponins, and a blood sugar level of 400.  His condition was such that he needed an urgent interventional cardiac catheterization that day.  The evidence also shows that the Veteran had just been treated for chest pain one week previously in order to rule out any acute coronary syndrome.  Furthermore, because the Veteran had a history of significant cardiac problems, including pacemaker defibrillator and congestive heart failure, it was reasonable to find that he needed medical attention because he might be having a myocardial infarction.  Additionally, while the Veteran was not physically in any acute distress, he had significant mental distress.  The Veteran had an altered mental status, as he was very confused about the month and year and was a poor historian.  He had been referred for care by law enforcement due to erratic driving and responses.  The Board finds that the probative medical evidence shows that at the time the Veteran was transferred to a cardiologist for urgent cardiac treatment, it was reasonable to believe that he needed medical attention to prevent serious dysfunction to his heart.  It was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, the Board finds that a reasonable person would have felt the Veteran's condition to be emergent.

Having determined that the Veteran's medical condition was emergent at the time he was transferred to Lakeland for private medical attention, the remaining question before the Board is whether or not VA treatment was feasibly available to the Veteran at the time he received private treatment.  The evidence shows that on October 4, 2009, the Veteran was not mentally competent to choose the medical facility in which he would receive treatment.  He was in a confused state and was a poor historian.  The choices of medical facilities were essentially made for the Veteran initially by the law enforcement officers who stopped him and directed him to Bartow Regional Medical Center and subsequently by the treating emergency physician at Bartow Regional Medical Center, who transferred him to Lakeland Regional Medical Center.  The Veteran was transferred to each medical facility via ambulance, and it does not appear that he provided input as to the destination facility.  The evidence also indicates that Lakeland Regional Medical Center was only 12 miles away from Bartow Regional Medical Center while the Tampa VA medical center was located about 45 miles away from Bartow Regional Medical Center.  Because the Veteran was not mentally competent to make a choice of medical facility, and Lakeland Regional Medical Center was only located 12 miles away from Bartow Regional Medical Center, and resolving all reasonable doubt in favor of the Veteran, the Board finds that at the time the Veteran was transferred to Lakeland for private medical treatment on October 4, 2009, a VA facility was not feasibly available to him because the choice of medical facilities was not made by him due to his altered mental state.  

However, the medical evidence of record indicates that the urgent cardiac catheterization that the Veteran underwent on October 4, 2009, found no acute coronary stenosis.  The physician found that the Veteran's symptoms were more likely secondary to his severe dilated cardiomyopathy.  The medical evidence shows that the Veteran was medically stable on October 5, 2009, as the Veteran was undergoing electrolyte replacement, which was considered non-critical care, and was also responding well to IV antibiotic treatment.  Because the Veteran was medically and mentally stable on October 5, 2009, but did not pursue his follow-up care with VA, the Board finds that as of October 5, 2009, the Veteran's condition was no longer emergent, and a VA facility was feasibly available to him.  Therefore, the Board finds that the Veteran's condition was medically emergent, and a VA facility was not feasibly available to him on October 4, 2009, only, but not thereafter.  After October 4, 2009, a VA facility was feasibly available for treatment if the Veteran had sought transfer.

In sum, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from treatment on October 4, 2009, at Lakeland Regional Medical Center for non-acute ST elevation myocardial infarction, severe dilated cardiomyopathy with ejection fraction of 19 percent, chronic atrial fibrillation, chronic ulcers on the lower extremity, and lipoma, because the weight of the evidence shows that the treatment was for non-service-connected disabilities, for symptoms perceived to be so serious as to require immediate medical attention to avoid serious impairment, and because a VA facility was not reasonably available.  The Board finds that the Veteran meets the criteria for reimbursement of treatment for his heart disabilities on October 4, 2009, since he was not mentally competent to make the choice of medical facility, the private medical facility was located only 12 miles away, and because a reasonably prudent lay person would feel that time was of the essence and that the condition was emergent.  However, the Board finds that the Veteran is not entitled to payment or reimbursement of medical care from October 5, 2009, to October 11, 2009, because VA facilities were feasibly available to provide that care if the Veteran had sought transfer and his condition was shown to no longer be emergent.

Therefore, the Board concludes that the Veteran is eligible for reimbursement for treatment of his heart disabilities on October 4, 2009, and the benefit sought on appeal is granted for that October 4, 2009, only.  The preponderance of the evidence is against granting payment or reimbursement for unauthorized medical expenses from October 5, 2009, to October 11, 2009, and the claim for that payment or reimbursement must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2009 and rating decisions in November 2009 and January 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion from the Chief Medical Officer in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Bartow Regional Medical Center on October 4, 2009, is denied.  

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lakeland Regional Medical Center on October 4, 2009, is granted.  

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lakeland Regional Medical Center from October 5, 2009, to October 11, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


